SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 13, 2015 ONCOGENEX PHARMACEUTICALS, INC. (Exact name of Registrant as Specified in Its Charter) Delaware 033-80623 95-4343413 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 19820 North Creek Parkway Bothell, Washington (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (425) 686-1500 N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02Results of Operations and Financial Condition. On August 13, 2015, OncoGenex Pharmaceuticals, Inc. (the “Company”) issued a press release announcing its financial results for the second quarter of 2015. A copy of the press release is furnished as Exhibit99.1 to this Current Report on Form 8-K.
